Exhibit 10.4

RESTRICTED STOCK AGREEMENT 2010

FOR

NON-EMPLOYEE MEMBERS OF THE BOARD OF DIRECTORS

This Restricted Stock Agreement (“Agreement”) is made this         day of     ,
20     , (the “Award Date”) by and between MCG Capital Corporation, a Delaware
corporation (the “Company”), and                              (“Director”).

WHEREAS, in accordance with (i) an order of the Securities and Exchange
Commission (“SEC”) dated April 4, 2006 (Release No. 27280) granting certain
exemptive relief to the Company regarding the issuance of restricted stock under
and in accordance with the Investment Company Act of 1940 (as amended) (the
“1940 Act”), (ii) an order of the SEC dated April 20, 2010 (Release No. 29210)
amending the April 4, 2006 order to permit the Company, pursuant to its
Restricted Stock Plan (as defined below), to engage in certain transactions that
may constitute purchases by the Company of its own securities within the meaning
of section 23(a) of the 1940 Act, (iii) the approvals of the Company’s Board of
Directors dated May 12, 2006, February 14, 2008 and March 31, 2010, and (iv) the
approval of Company’s Stockholders on each of June 12, 2006, April 23, 2008 and
May 26, 2010, the Company has adopted and amended, as the case may be, a
Restricted Stock Plan that governs the issuances of restricted stock from time
to time to directors of the Company; and

WHEREAS, on September 22, 2006 and June 14, 2010, the Company filed with the SEC
registration statements on Form S-8 to register the shares of common stock (par
value $0.01 per share) of the Company (the “Common Stock”) that are authorized
for issuance under the Restricted Stock Plan; and

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the Restricted Stock Plan, the Company desires to grant to
Director shares of Common Stock (such shares, the “Shares”) in connection with
and as consideration for Director’s service on the Company’s Board of Directors
during Director’s current term of office (such grant, the “Award”); and

WHEREAS, it is a condition precedent to the Company’s making of the Award that
Director enter into this Agreement with the Company concerning the rights and
restrictions of the Shares subject to the Award and any additional agreements
described herein that the Company may require;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration (the receipt and adequacy of which are
hereby acknowledged), and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

I. OWNERSHIP OF SHARES

1.1 Awarded Shares. The Company hereby awards to Director, effective as of the
Award Date, the number of Shares set forth on Annex 1. The Shares are subject to
certain restrictions and other terms and conditions set forth herein, including
without limitation, the forfeiture restrictions set forth in Article IV hereof.
The certificates representing the Shares that are subject to forfeiture
restrictions under Article IV shall be held in escrow by the Corporate Secretary
of the Company as provided in, and in accordance with, Article V.



--------------------------------------------------------------------------------

1.2 Lapse of Restrictions. Subject to Sections 4.1, 4.2 and 4.3 hereof, the
forfeiture restrictions set forth herein shall lapse with respect to the Shares
in accordance with the Schedule(s) set forth on Annex 1.

1.3 Restrictive Legends.

(a) In order to reflect the restrictions on disposition of the Shares and the
forfeiture restrictions, the stock certificates representing the Shares will be
endorsed with the following restrictive legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF A RESTRICTED STOCK AGREEMENT DATED AS OF ,
BETWEEN THE REGISTERED OWNER AND THE COMPANY, AS IT MAY BE AMENDED FROM TIME TO
TIME. PURSUANT TO SUCH AGREEMENT, THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO CERTAIN TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS, AND
ANY TRANSFEREE OF THESE SECURITIES TAKES SUBJECT TO SUCH TRANSFER RESTRICTIONS
AND FORFEITURE RESTRICTIONS. COPIES OF THE RESTRICTED STOCK AGREEMENT ARE ON
FILE WITH THE COMPANY.”

“THE REGISTERED OWNER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS AN
AFFILIATE, AS DEFINED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OF THE COMPANY AND MAY NOT TRANSFER THESE SECURITIES EXCEPT (A) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, INCLUDING RULE 144 UNDER THE ACT, OR
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT.”

(b) Upon the lapse of the applicable forfeiture restrictions, at Director’s
request, the Company shall issue replacement certificates representing such
Shares without the legend set forth in clause (a) of this Section 1.3.

1.4 Definitions. Whenever used in this Agreement, the following terms shall have
the meaning specified below unless the context clearly indicates to the
contrary.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.

“Beneficial Ownership” or “Beneficially Owned” means ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

 

-2-



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Change in Capitalization” means any increase or reduction in the number of
shares of Common Stock, or any change in the shares of Common Stock or exchange
of shares of Common Stock for a different number or kind of shares or other
securities of the Company, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights or debentures, stock dividend, stock split or reverse stock split,
cash dividend, property dividend, combination or exchange of shares, change in
corporate structure or substantially similar event.

“Change in Control” means the occurrence of any of the following events:

(a) An acquisition in one or more transactions (other than directly from the
Company) of any voting securities of the Company by any Person (as defined
below) immediately after which such Person has Beneficial Ownership of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, in determining whether a
Change in Control has occurred, voting securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (a
“Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined); or

(b) The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as defined below), the board of
directors of the ultimate Parent Corporation (as defined below); provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board (or, with respect to the directors who are not
“interested persons” as defined in the Investment Company Act of 1940, by a
majority of the directors who are not “interested persons” serving on the
Incumbent Board), such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company (a “Merger”)
or an indirect or direct subsidiary of the Company, or to which securities of
the Company are issued, unless:

(A) the stockholders of the Company, immediately before a Merger, own, directly
or indirectly immediately following the Merger, more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of

 

-3-



--------------------------------------------------------------------------------

(x) the corporation resulting from the Merger (the “Surviving Corporation”) if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person or group of Persons (a “Parent
Corporation”), or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation, and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for a Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation or (y) the ultimate Parent Corporation, if the ultimate Parent
Corporation, directly or indirectly, owns fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation, and

(C) no Person other than (a) the Company, (b) any Subsidiary, (c) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, any Subsidiary, or the ultimate Parent Corporation,
or (d) any Person who, together with its Affiliates (as defined below),
immediately prior to a Merger had Beneficial Ownership of fifty percent (50%) or
more of the then outstanding voting securities, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of (x) the Surviving
Corporation or (y) the ultimate Parent Corporation;

(D) Each transaction described in clauses (c)(i)(A) through (C) above shall
herein be referred to as a “Non-Control Transaction”; or

(ii) The direct or indirect sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than (A) a transfer to a
Subsidiary, (B) under conditions that would constitute a Non-Control Transaction
with the disposition of assets being regarded as a Merger for this purpose, or
(C) the distribution to the Company’s stockholders of the stock of a Subsidiary
or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding voting securities as a
result of the acquisition of voting securities by the Company which, by reducing
the number of voting securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional voting securities which increases the percentage of the
then outstanding voting securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, which is composed
solely of independent directors, or another committee of the Board composed
solely of independent directors that is appointed by the Board to administer
this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Dividends” means all cash dividends (including shares of Common Stock acquired
through any dividend reinvestment program with respect to regular cash
dividends), except for liquidating dividends.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Forfeitable Shares” means any Shares with respect to which the restrictions
have not lapsed in accordance with the Schedule(s) set forth in Annex 1.

“Non-Forfeitable Shares” means any Shares with respect to which the restrictions
thereon have lapsed (a) in accordance with the Schedule(s) set forth in Annex 1,
or (b) otherwise in accordance with the terms of this Agreement.

“Owner” includes Director and all subsequent holders of the Shares who own such
Shares pursuant to a Transfer from Director in accordance with Section 3.1 and
Section 3.2.

“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including without limitation, any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity or any group of Persons.

“Restricted Stock Plan” means the MCG Capital Corporation 2006 Non-Employee
Director Restricted Stock Plan, as approved by the Board of Directors of the
Company on May 12, 2006, and by the Stockholders of the Company on June 12,
2006, and as amended by the Board on February 14, 2008 and by the Stockholders
of the Company on April 23, 2008, and as amended by the Board on March 31, 2010
and by the Stockholders of the Company on May 26, 2010, as such Restricted Stock
Plan may be amended and modified from time to time.

“Schedule” shall refer to the Schedule(s) set forth on Annex 1.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition of any Shares.

 

II. SPECIAL PROVISIONS

2.1 Stockholder Rights, Including Voting & Dividend Rights. Unless and until any
such Shares awarded to Director hereunder are forfeited in accordance with the
terms and provisions of this Agreement, Director (or any successor in interest)
shall have and be entitled to all of the rights and privileges of a holder of
Common Stock of the Company (including, without limitation, voting rights and
dividend rights) with respect to both such Forfeitable Shares and such
Non-Forfeitable Shares, but subject, however, to the transfer restrictions of
Article III.

2.2 Payment and Reimbursement for Applicable Withholding Taxes.

(a) Director understands that (a) all of the Shares that are Forfeitable Shares
as of the Award Date are considered to be subject to a substantial risk of
forfeiture under Section 83 of the Code, and (b) under Section 83(a) of the
Code, upon the lapse of any forfeiture restrictions applicable to any of the
Shares, Director is required to include as income (the “Taxable Amount”) the
difference (if any) between the price paid (if any) for such Shares and the Fair
Market Value of such Shares on the date on which any such forfeiture
restrictions applicable to such Shares lapse.

 

-5-



--------------------------------------------------------------------------------

(b) If approved by the Board or the Committee in its sole discretion, Director
may satisfy such tax obligations as described in Section 2.2(a) in whole or in
part by delivery (either by actual delivery or attestation) of shares of the
Company’s Common Stock, including shares retained from the award creating the
tax obligation, valued at their Fair Market Value (i.e., the date of vesting of
restricted shares of the Company’s Common Stock); provided, however, that except
as otherwise provided by the Board, the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations. Shares of common stock used to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

 

III. TRANSFER RESTRICTIONS

3.1 Restrictions on Transfer of Shares. Director shall not transfer, assign,
encumber, or otherwise dispose of all or any part of the Forfeitable Shares,
except in compliance with the provisions of Sections 3.1(a) through 3.1(c) and
Section 3.2.

(a) The following Transfers of Forfeitable Shares shall be permitted:

(i) a Transfer made by Director to the Company; and

(ii) a Transfer made to any of the following “Permitted Transferees”:

(A) upon the death of Director to his or her executors, administrators,
testamentary trustees, legatees or beneficiaries (the “Director’s Estate”) or a
Transfer to the executors, administrators, testamentary trustees, legatees or
beneficiaries of a person who has become a holder of Shares in accordance with
the terms of this Agreement; or

(B) a Transfer made to a trust or custodianship the beneficiaries of which
include only Director, his or her spouse, his or her life partner, his or her
descendants, including adopted children, his or her ancestors, his or her
siblings, and/or the spouses and/or life partners of his or her descendants,
ancestors and siblings (a “Director’s Trust”); or

(C) a Transfer made to a partnership, limited liability company, corporation or
other entity all of the owners of which are included in subparagraph B above (a
“Director’s Entity”); or

(D) a Transfer to an organization that is exempt from federal income taxation
under Section 501(c)(3) of the Code; or

(b) Immediately prior to any Transfer of Shares to a Director’s Trust or a
Director’s Entity, Director shall provide the Company with a copy of the
instruments creating such Director’s Trust or such Director’s Entity with the
identity of the beneficiaries, partners, members or shareholders of such
Director’s Trust or such Director’s Entity, as applicable. Director shall notify
the Company prior to any change in the identity of any beneficiary, partner,
member or shareholder of such Director’s Trust or such Director’s Entity, as
applicable.

 

-6-



--------------------------------------------------------------------------------

3.2 Restrictions on Transfer of Shares; Transferee Obligations.

(a) No Transfer of Shares, whether or not permitted by Sections 3.1, shall be
made or recorded on the books of the Company, and any such Transfer shall be
void and of no effect, unless:

(i) Such Transfer of the Shares is made pursuant to an effective registration
statement under the 1933 Act and applicable state securities laws or pursuant to
an exemption therefrom with respect to which the Company may, upon request,
require a satisfactory opinion of counsel retained by Director (which counsel
shall be acceptable to the Company) to the effect that such Transfer is exempt
from the provisions of Section 5 of the 1933 Act and applicable state securities
laws; and

(ii) Each person (other than the Company) to whom the Shares are transferred by
means of one of the Transfers specified in Section 3.1 above shall, as a
condition precedent to the validity of such Transfer, agree in writing to the
Company to be bound by the terms and provisions of this Agreement and
acknowledge that any such transferred Shares shall be subject to the terms and
provisions of this Agreement, (1) the restrictions on transfer contained in
Sections 3.1 and 3.2 as applicable, and (2) the forfeiture restrictions
contained in Article IV, and (3) the escrow provisions pursuant to Article V, to
the same extent as if such Shares continued to be owned by Director.

(b) No Transfer of Shares in violation of this Agreement shall be made or
recorded on the books of the Company, and any such Transfer shall be void and of
no effect.

 

IV. FORFEITURE OF FORFEITABLE SHARES

4.1 Termination of Service as a Director. Subject to Section 4.2, upon any
resignation or removal of Director as a member of the Board of Directors, all of
Director’s Forfeitable Shares shall be forfeited as of such date of resignation
or removal.

4.2 Change in Control. Upon a Change in Control, notwithstanding anything to the
contrary in this Agreement or in any other agreement between Director and the
Company, all of Director’s Forfeitable Shares shall become Non-Forfeitable
Shares. The Company shall assign this Agreement and its rights, together with
its obligations, hereunder in connection with a Change in Control.

4.3 Additional Shares or Substituted Securities. Upon the occurrence of any
Change in Capitalization, any new, substituted or additional securities or other
property (excluding Dividends) that is by reason of any such Change in
Capitalization distributed with respect to the Shares shall be immediately
subject to the restrictions set forth herein, but only to the extent the Shares
are at the time covered by such restrictions. Appropriate adjustments to reflect
the distribution of such securities or property shall be made to the number of
Shares hereunder in order to reflect the effect of any such transaction upon the
Company’s capital structure.

 

V. ESCROW

5.1 Deposit. Upon issuance, the certificates for the Forfeitable Shares shall be
deposited in escrow with the Corporate Secretary of the Company to be held in
accordance with the provisions of this Article V. Each deposited certificate
shall be accompanied by two original

 

-7-



--------------------------------------------------------------------------------

duly executed Assignment Separate from Certificates in the form of Exhibit A.
The deposited certificates, together with any other assets or securities from
time to time deposited with the Company pursuant to the requirements of this
Agreement, shall remain in escrow until such time or times as the certificates
(or other assets and securities) are to be released or otherwise surrendered for
cancellation in accordance with Section 5.3 below. Upon delivery of the
certificates (or other assets and securities) to the Company, the Owner shall be
provided with written evidence of the number of Shares (or other assets and
securities) delivered in escrow to the Corporate Secretary of the Company.

5.2 Recapitalization. All Dividends shall be paid directly to the Owner and
shall not be held in escrow. However, in the event of a Change in
Capitalization, any new, substituted or additional securities or other property
(excluding Dividends) that is by reason of such transaction distributed with
respect to the Shares shall be immediately delivered to the Corporate Secretary
of the Company to be held in escrow under this Article V, but only to the extent
the Shares are at the time subject to the escrow requirements of Section 5.1.

5.3 Release/Surrender. The Shares, together with any other assets or securities
held in escrow hereunder, shall be subject to the following terms and conditions
relating to their release from escrow or their surrender to the Company for
cancellation:

(a) The certificates for Shares (excluding Dividends) shall be released from
escrow and delivered to the Owner after the restrictions on the Forfeitable
Shares lapse in accordance with the Schedule(s) or as otherwise set forth
herein, upon the written request of the Owner with reasonable advance notice to
the Corporate Secretary.

(b) If Forfeitable Shares are forfeited hereunder, then the certificates
representing such forfeited Shares shall be surrendered to the Company.

(c) Notwithstanding anything to the contrary contained in this Section 5.3, all
Shares (or other assets or securities) released from escrow in accordance with
the provisions of Section 5.3(a) shall nevertheless remain subject to the
transfer restrictions set forth in Section 3.2 until such restrictions terminate
in accordance with the terms of Section 3.2.

 

VI. GENERAL PROVISIONS

6.1 Notices. Any notice required in connection with this Agreement shall be
given in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by reputable overnight
courier service (charges prepaid) or telecopied to the recipient at the address
indicated on Annex 1 or at such other address as such party may designate by ten
(10) days’ advance written notice under this Section 4.1 to all other parties to
this Agreement.

6.2 No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

6.3 Amendment. This Agreement may be modified, amended, suspended or terminated,
and terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

 

-8-



--------------------------------------------------------------------------------

6.4 Director Undertaking. Director hereby agrees to take whatever additional
action and execute whatever additional documents the Company may, in its
judgment, deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on either Director or the Shares
pursuant to the express provisions of this Agreement.

6.5 Agreement Is Entire Contract. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.

6.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, without regard to conflict
of laws principles thereof.

6.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

6.8 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Director and Director’s legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms and conditions hereof.

6.9 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

* * * Balance of Page Intentionally Blank – Signatures on Next Page * * *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Award
Date first indicated above.

 

THE COMPANY:   MCG CAPITAL CORPORATION   By:  

 

    Name:     Title: DIRECTOR:  

 

  Name:

 

-10-



--------------------------------------------------------------------------------

Annex 1

MCG CAPITAL CORPORATION

RESTRICTED STOCK AGREEMENT

Director Name:

Director Address:

Awarded Shares:                    Shares

Lapsing of Forfeiture:

From and after the Award Date, but subject to the restrictions and other terms
and conditions set forth in this Agreement, the restrictions set forth in
Sections 3.1, 3.2, 4.1 and 5.1 shall lapse with respect to Shares annually on
March 31 of each year (beginning March 31,     ), in each such instance only if
and to the extent that Director is still then serving as a director on the Board
of Directors of the Company on such date.